Exhibit 10.2

AMENDMENT NO. 4

to

SERVICE AGREEMENT

dated December 15, 2003

by and between

AXIS Specialty Limited (the “Company”)

and

Michael A. Butt (the “Executive”)

Dated December 31, 2010

WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated as of December 15, 2003 (the “Agreement”);

WHEREAS, the Company and the Executive entered into Amendment No. 1 to the
Agreement as of May 12, 2006;

WHEREAS, the Company and the Executive entered into Amendment No. 2 to the
Agreement as of September 19, 2008; and

WHEREAS, the Company and the Executive entered into Amendment No. 3 to the
Agreement as of May 6, 2009; and

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (“ACHL”), the Company and the Executive have determined that it
is in the best interests of the Company and its shareholders to make certain
revisions to the Agreement in order to extend the term of service, adjust the
base salary and to eliminate certain perquisites provided therein;

NOW, THEREFORE, the Agreement is hereby amended, effective as of January 1,
2011, as follows:

 

  1. Section 1 of the Agreement, as amended (Term of Service), is hereby deleted
in its entirety and the following is substituted in lieu thereof:

1. Term of Service. The Executive’s term of service under this Agreement (the
“Term”) commenced on September 19, 2002 and shall continue through the close of
business on December 31, 2012, subject to earlier termination as provided in
Section 8 below. The “Initial Term” shall mean September 19, 2002 through
December 31, 2003 and the “New Term” shall mean January 1, 2004 through the
close of business on December 31, 2005 and the



--------------------------------------------------------------------------------

“Additional New Term” shall mean January 1, 2006 through December 31, 2012.

 

  2. Section 3 of the Agreement, as amended (Base Fee), is hereby deleted in its
entirety and the following is substituted in lieu thereof:

“3. Base Fee. The Executive shall be paid a Base Fee by the Company at an annual
rate of US$500,000 during the Initial Term and at an annual rate of US$750,000
during the New Term and at an annual rate of US$750,000 during the Additional
New Term. The Base Fee shall be payable in accordance with the regular payroll
practices applicable to senior executives of the Company, but no less frequently
than monthly; provided, that, only for purposes of calculating the Base Fee
payable hereunder, the Initial Term shall be deemed to have commenced as of
October 1, 2002. Such Base Fee shall be subject to review for increase at the
discretion of the Board (or a committee thereof). The Base Fee may not be
decreased, at any time or for any purpose during the Term.”

 

  3. Section 7(b) of the Agreement, as amended (Fringe Benefits), is hereby
modified by deleting the text following subsections 7(b)(i) (club membership
fees), 7(b)(iii) (tax planning) and 7(b)(iv) (company automobile) in its
entirety and replacing such text, in each instance, with “[reserved]”.

 

  4. Section 8(d)(ii)(E) of the Agreement is hereby modified by deleting the
existing text in its entirety and replacing such text with the following:

“(E) continued vesting and exercisability, as the case may be, for all other
equity awards, including any restricted shares or stock options, in accordance
with their vesting terms.”

 

  5. Section 11 of the Agreement, as amended (Excise Tax Adjustment Payments),
is hereby modified by deleting the existing text in its entirety and replacing
such text with “[reserved]”.

 

  6. Except as set forth herein, all other terms and conditions of the Agreement
(as previously amended) shall remain in full force and effect.

 

  7. In connection with and in consideration of the execution of this Amendment
No. 4, the parties acknowledge and agree that within 30 days following the
effective date of this Amendment No. 4, ACHL shall grant Executive an award of
100,000 restricted shares of the common stock of ACHL pursuant to the ACHL 2007
Long-Term Equity Compensation Plan.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

AXIS Specialty Limited By:   /s/ John R. Charman Name:   John R. Charman Title:
  Chief Executive Officer and President

Executive /s/ Michael A. Butt Michael A. Butt